DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 12/8/21.
	Examiner notes that this application is a continuation of 16742689, which is now US Patent No. 11301874.  Examiner further notes that 16742689 is a continuation of 13016989, which is now US Patent No. 10657540.
	Examiner notes Applicant’s priority date of 1/29/11, which stems from the aforementioned parent applications.
	Claims 1-22 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11301874 and claims 1-22 of US Patent No. 10657540.
As currently written, the common elements among the independent claims include:
Providing a web content management application via a website, the application coupled to a web server associated with the website, the web content management application adapted to maintain a global marketing framework indicative of a marketing campaign;
Generating a web marketing campaign from at least a portion of the global marketing framework;
Gathering marketing data from a web server associated with the web marketing campaign and consumer devices accessing the campaign, the marketing data including information indicative of consumer interests;
Storing the data in a database;
Receiving data from a third-party application via a data exchange adaptor that facilitates a bilateral exchange of data between the applications and provides marketing data to the third-party application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 10, and 22, in part, describe a method comprising:  maintaining a global marketing framework, generating a marketing campaign from at least a portion of the global marketing framework, collecting marketing data, receiving data from a third party, grouping consumers together according to the marketing data, and providing marketing data to a third party.  As such, the invention is directed to the abstract idea of generating and managing ad campaigns, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. advertising and marketing activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: storing marketing data in a database. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including a “web content management application” that provides instructions for managing web content, a “web server” for facilitating the method, a “visitor intelligence module” for gathering marketing data and grouping consumers together, a “content porter module” to facilitate the storage of marketing data in a database, a “database” for storing the marketing data, a “business connector module” for receiving data from a third party application, and a “data exchange adaptor” to facilitate the exchange of data between applications. Examiner further notes that the claimed “modules” are merely features of computer software.  Dependent claims 3 and 12 further utilize “cookies” for gathering data.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-9 and 11-21 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the marketing data and what the aforementioned “modules” are further “adapted” to perform.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-22 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10, and 22 are rejected under 35 USC 103 as being unpatentable over Ogawa (20120158485) in view of Braunzell (20040068435), and in further view of Cousineau (20070083425) and Aldrey (20090171780).
Ogawa discloses a system, method, and computer-readable medium comprising:
Providing a web content management application via a web site, the web content management application coupled to a web server associated with the web site, the web content management application adapted to maintain a global marketing framework indicative of a marketing campaign (Figs. 1 and 8; Paragraphs 37 and 67-68); and generating a web marketing campaign from at least a portion of the global marketing framework (Abstract; Figs. 5 and 8; Paragraph 39).
Ogawa fails to explicitly disclose a method for gathering, via the web server, marketing data from at least one of the web server associated with the web marketing campaign and consumer devices accessing the web marketing campaign, the marketing data including information indicative of interests of consumers; grouping consumers together according to at least one common interest to create one or more consumer groups; and storing the marketing data in a database.
Braunzell, however, discloses a method for gathering marketing data associated with a web marketing campaign and storing the marketing data in a database.  (Paragraph 20; Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Braunzell with those of Ogawa.  One would have been motivated to do this in order to determine the effectiveness of ads.
Cousineau further discloses a method in which the marketing data includes information indicative of interests of consumers, and grouping the consumers together based on a common interest.  (Paragraph 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Cousineau with those of Ogawa and Braunzell.  One would have been motivated to do this in order to easily target ads to a plurality of users who are likely to respond to the content of said ads.
Finally, Ogawa fails to explicitly disclose a method for gathering marketing data from consumer devices accessing web marketing campaigns, receiving data from a third party application adapted to facilitate a bilateral exchange of data between the third party application and the web content management application and providing marketing data to the third party application.
Aldrey, however, describes a method for bilateral exchange of data between third party applications and a web content management application and providing marketing data to the third party application, and gathering marketing data from consumer devices accessing the web marketing campaign.  (Figs. 1 and 6; Abstract; Paragraphs 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Aldrey with those of Ogawa/Braunzell/Cousineau.  One would have been motivated to do this in order to effectively transmit data for use in developing a targeted ad campaign.
Claims 2 and 11 are rejected under 35 USC 103 as being unpatentable over Ogawa/Braunzell/Cousineau/Aldrey in view of Ala-Pietila (20100312619).
The Ogawa/Braunzell/Cousineau/Aldrey combination discloses those limitations cited above, but fails to explicitly describe a method wherein marketing data includes at least one of a consumer name, a consumer identification, an address, a postal code, a telephone number, a credit card number, a social networking profile, a Internet protocol address, a media access control (MAC) address, visitation duration, visitation frequency, and combinations thereof.  
Ala-Pietela, however, discloses a method wherein marketing data includes at least one of a consumer name, a consumer identification, an address, a postal code, a telephone number, a credit card number, a social networking profile, a Internet protocol address, a media access control (MAC) address, visitation duration, visitation frequency, and combinations thereof.  (Paragraphs 73-74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Ala-Pietela with those of Ogawa/Braunzell/Cousineau/Aldrey.  One would have been motivated to do this in order to discern characteristics to use in a targeted marketing campaign.
Claims 3 and 12 are rejected under 35 USC 103 as being unpatentable over Ogawa/Braunzell/Cousineau/Aldrey in view of Braunwarth (20100281008).
The Ogawa/Braunzell/Cousineau/Aldrey combination discloses those limitations cited above, but fails to explicitly describe a method wherein marketing data is gathered from a cookie, a web form associated with the web marketing campaign, a query string embedded in a uniform resource locator (URL) associated with the web marketing campaign, window.name information associated with a web browser session, hypertext transfer protocol authentication information, and combinations thereof.
	Braunwarth, however, discloses a method in which marketing data is collected from a cookie and a web form (in the form of a report) associated with the marketing campaign.  (Fig. 5; Paragraph 33; Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Braunwarth with Ogawa/Braunzell/Cousineau/Aldrey.  One would have been motivated to do this in order to monitor the effectiveness of the advertising campaign.
Claims 4-6, 13, and 16-18 are rejected under 35 USC 103 as being unpatentable over Ogawa/Braunzell/Cousineau/Aldrey in view of Tinti (20030163346).
The Ogawa/Braunzell/Cousineau/Aldrey combination discloses those limitations recited above, but fails to explicitly disclose a method further comprising the web content management application receiving data from a third party application via a data exchange adapter, wherein the data exchange adapter is adapted to at least one of: convert data received from the third party application to an extensible markup language data format utilized by the web content management application; and provide marketing data to the third party application by converting the marketing data from the extensible markup language data format utilized by the web content management application to the data format utilized by the third party application.
	Tinti, however, discloses a method in which marketing/sales data from a third party application are passed through a converter associated with another device, which converts the data from one format to another (such as XML) that is used by the content application.  (Paragraph 65; Figs. 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Tinti with Ogawa/Braunzell/Cousineau/Aldrey in order to ensure that the computers are communicating with each other in a commonly understood language.
Claims 7 and 14 are rejected under 35 USC 103 as being unpatentable over Ogawa/Braunzell/Cousineau/Aldrey in view of Behrendt (20040010496).
The Ogawa/Braunzell/Cousineau/Aldrey combination discloses a method for managing web content as described in claim 1, but fails to explicitly disclose a method wherein the data exchange adapter is adapted to utilize simple object access protocol.
	Behrendt, however, discloses a method in which data exchange adapters utilize SOAP.  (Abstract; Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Behrendt with Ogawa/Braunzell/Cousineau/Aldrey.  One would have been motivated to do this in order to ensure that the computers are communicating with each other in a commonly understood language.
Claims 8 and 15 are rejected under 35 USC 103 as being unpatentable over Ogawa/Braunzell/Cousineau/Aldrey in view of Chandrasekharan (20070118545).
The Ogawa/Braunzell/Cousineau/Aldrey combination discloses those limitations recited above, but fails to explicitly disclose a method further comprising integrating the web content management application with a third party application by way of an enterprise application integration broker.
	Chandrasekharan, however, discloses a method that utilizes an enterprise application integration broker to integrate content between two computers connected to the web.  (Abstract; Paragraphs 2, 6-9, and 34).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Chandrasekharan with Ogawa/Braunzell/Cousineau/Aldrey in order to manage several applications and cause at least one application to react to a set of events occurring in one or more of the plurality of applications.
Claims 9 and 20 is rejected under 35 USC 103(a) as being unpatentable over Ogawa/Braunzell/Cousineau/Aldrey in view of Krikorian (20070234213).
The Ogawa/Braunzell/Cousineau/Aldrey combination discloses a method for managing web content as described in claim 1, but fails to explicitly disclose a method wherein generating further includes: determining a configuration of a mobile consumer device requesting the web marketing campaign and providing a compatible version of the web marking campaign to the consumer device, wherein the configuration includes one of an operating system version and an international mobile equipment identifier.
	Krikorian, however, discloses a method in which ads that are compatible with the operating system of a user's device are chosen to be sent to said device.  (Paragraph 46).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Krikorian with Ogawa/Braunzell/Cousineau/Aldrey.  One would have been motivated to do this in order to ensure that the targeted ads are compatible with the user's device.
	Claim 19 is rejected under 35 USC 103(a) as being unpatentable over Ogawa/Braunzell/Cousineau/Aldrey in view of Darin (20110099077).
The Ogawa/Braunzell/Cousineau/Aldrey combination discloses those limitations cited above, but fails to explicitly describe a method further comprising a dynamic broker module adapted to selectively modify the web marketing campaign based upon the marketing data received by the visitor intelligence module before the step of generating.
Darin, however, discloses a method further comprising a dynamic broker module adapted to selectively modify the web marketing campaign based upon the marketing data received by the visitor intelligence module before the step of generating. (Paragraph 33; Table 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Darin with Ogawa/Braunzell/Cousineau/Aldrey.  One would have been motivated to do this in order to ensure that the ad campaign remains relevant in real time.
Claim 21 is rejected under 35 USC 103 as being unpatentable over Ogawa/Braunzell/Cousineau/Aldrey in view of Official Notice.
The Ogawa/Braunzell/Cousineau/Aldrey combination discloses those limitations cited above, but fails to explicitly describe a method wherein a device configuration includes an operating system or an IMEI.  
Official Notice is taken that it is old and well-known for mobile devices to have an operating system.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the features of the two inventions since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681